        Case 1:21-cr-00010-SPW Document 60 Filed 08/17/21 Page 1 of 3




                 IN THE UNITED STATES DISTPUCT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION



 UNITED STATES OF AMERICA,
                                                 CR21-10-BLG-SPW-1
                     Plaintiff,

 vs.                                              ORDER


 JARED WILLIAM EISINGER,

                     Defendant.

       The U.S. Probation Officer in the above matter has requested a continuance

ofthe Sentencing in this matter. Therefore,

       IT IS HEREBY ORDERED that sentencing currently scheduled for October

27,2021 at 10:30 a.m., is VACATED and RESET to commence on Wednesday,

November 10, 2021 at 10:30 a.m. in the James F. Battin U.S. Courthouse,

Billings, Montana.

       IT IS FURTHER ORDERED that,

       1.    The United States Probation Office shall conduct a presentence

investigation and prepare a presentence report. Fed. R. Crim. P. 32(c),(d); 18

U.S.C. § 3552(a).

       2.    The probation officer shall disclose the completed report, except for
                                         1
Case 1:21-cr-00010-SPW Document 60 Filed 08/17/21 Page 2 of 3
Case 1:21-cr-00010-SPW Document 60 Filed 08/17/21 Page 3 of 3
